                                             Case 4:20-cv-03581-JST Document 73 Filed 09/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YOLONDA BENNETT,                                     Case No. 20-cv-03581-JST (SK)
                                   8                     Plaintiff,
                                                                                              ORDER TO SHOW CAUSE AND
                                   9              v.                                          DENYING DISCOVERY LETTER
                                                                                              BRIEFS
                                  10     AT&T SERVICES, INC.,
                                  11                     Defendant.                           Regarding Docket Nos. 68, 69, 70, 72
                                  12           On September 17 and 20, 2021, in violation of this Court’s discovery procedures, the
Northern District of California
 United States District Court




                                  13   parties filed a series of individual letter briefs to address their discovery disputes, including their

                                  14   difficulty meeting and conferring. As the parties have previously been advised, the Court will

                                  15   only address discovery disputes that are presented by a joint letter brief in compliance with the
                                       Court’s Standing Order after the parties have meet and conferred. Additionally, in the rare event
                                  16
                                       that the parties are unable to meet and confer, or a moving party is unable to obtain the opposing
                                  17
                                       party’s portion of a joint letter after the meet and confer session, the moving party shall file a
                                  18
                                       written request for a telephonic conference for the purpose of enforcing the Court’s meet and
                                  19
                                       confer requirement, or for the Court to fashion an alternative procedure. The Court HEREBY
                                  20
                                       ISSUES and Order to Show Cause (“OSC”) why counsel for both Plaintiff and Defendant should
                                  21
                                       not each be personally sanctioned in the amount of $500 for failing to follow the Court’s
                                  22
                                       procedures set forth in the Standing Order. Counsel shall respond to this OSC in writing by no
                                  23   later than October 1, 2021.
                                  24           The Court DENIES the parties’ requests set forth in Docket Numbers 68, 69, 70, and 72
                                  25   without prejudice. By no later than September 23, 2021, the parties shall meet and confer by
                                  26   video conference and submit a joint letter brief not to exceed four pages for each party to address
                                  27   ///

                                  28   ///
                                           Case 4:20-cv-03581-JST Document 73 Filed 09/21/21 Page 2 of 2




                                   1   any of the issues raised in Docket Numbers 68, 69, 70, and 72 which the parties are unable to

                                   2   resolve. The Court grants a continuance of any currently scheduled deposition(s) until after the

                                   3   Court can address these issues, even if any allowed deposition will take place after the discovery
                                       deadline.
                                   4
                                              IT IS SO ORDERED.
                                   5
                                       Dated: September 21, 2021
                                   6
                                                                                       ______________________________________
                                   7
                                                                                       SALLIE KIM
                                   8                                                   United States Magistrate Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
